Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of AIA .

Status of Claims
This communication is a Non-Final office action in response to RCE filed on 04/05/2022.  Claims 1-2, 5, 7-9, 11, 13-20 have been amended. Claims 1-20 are currently pending and have been addressed below.
Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/05/2022 has been entered. 

Response to Amendment	
With respect to the 112(a) rejections, Applicant has amended claims 1, 8 and 16 to overcome the rejections. Examiner withdraws the 112(a) rejections.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Step 1: Identifying Statutory Categories
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claims are directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). In the instant case, claims 1-7 are directed to a system (i.e. a machine). Claims 8- 15 are directed to a method (i.e. a process). Claims 16-20 are directed to a non-transitory computer-readable media (i.e. an article of manufacture). Thus, each of these claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea. 	
Step 2A: Prong One: Abstract Ideas 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative independent Claim 1 recites: perform the following steps for matching a user with a representative for providing support to the user, comprising: receiving user information relating to the user; receiving issue-related information on an issue; receiving a help button selection from the user , the help button selection being responsive to the user encountering a technical difficulty; presenting a list of help options to the user; recording interaction information regarding user interaction of the user after receiving the help button selection; dynamically updating a user profile of the user based on the interaction information regarding user interaction; storing the user information, the issue-related information, and the interaction information related to the user interaction; predicting an issue based on the user profile; computing a confidence level that the predicted issue is the issue; updating the confidence level based on one or more responses received from the user comprising additional information relating to the issue; determining a likely resolution to the technical difficulty based at least in part on the user information, the issue-related information, the user profile, 2U.S. Patent Application Serial No. 15/861,082 Response Dated April 5, 2022 Responsive to Office Action Dated January 7, 2022and the interaction information related to the user interaction and the associated presented help options; calculating a plurality of representative rankings based at least in part on a success rate of other representatives in resolving similar technical difficulties, an overall average time to resolve the similar technical difficulties, and the computed confidence level; identifying one or more representatives having a ranking above a predetermined threshold based on the confidence level, wherein such ranking above a predetermined threshold is indicative of a success rate of the one or more representatives; presenting to the user an option to select a highly-ranked representative having a ranking above the predetermined threshold or a first-available representative; in response to the presented option, receiving a user input from the user whether to engage with the highly-ranked representative or the first-available representative; [[and]] automatically selecting for assignment to the user, a selected representative from the one or more representatives, based on the user input; receiving user feedback from the user based on a user experience of the user with the selected representative; updating a representative profile of the selected representative in real time based on a user satisfaction score from the user feedback and a category of the issue; and further updating the user profile of the user based on the user feedback to improve a subsequent prediction.		The limitation as drafted, is a process that, under its broadest reasonable interpretation, falls under at least the abstract groupings of: 	Certain methods of organizing human activity (commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations; managing personal behavior or relationships or interactions between people). As the claims discuss methods for matching a customer to a representative for providing support to the customer, including receiving feedback on a user experience of a representative, which is a certain business relation and is one of certain methods of organizing human activity. 	Mathematical concepts (mathematical relationships, mathematical formulas or equations and mathematical calculations (As Independent claim 1 recites: “computing a confidence level”; “calculating a plurality of representative rankings”; “a ranking above a predetermined threshold based on the confidence level”; “satisfaction score”; dependent claim 6 recites “a weighting system that compares the representatives to other representatives”; dependent claim 11 recites “previously received user satisfaction score”.)	If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of methods of organizing human activity and mathematical concepts, but for the recitation of generic computer components, the claims recite an abstract idea.
Step 2A: Prong Two:	This judicial exception is not integrated into a practical application because the claim merely describes how to generally “apply” the concept of matching a user with a representative. In particular, the claims only recite the additional elements – a processor, a non-transitory computer readable media, a storage device and a graphical user interface. These additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Simply implementing the abstract idea on generic components is not a practical application of the abstract idea. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. a) a processor, a non-transitory computer readable media and a graphical user interface merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). The limitations add insignificant extra-solution activity to the abstract idea (such as recitation of receiving customer information and receiving issue-related information, which amounts to mere data gathering, see MPEP 2106.05(g)). The limitations generally link the abstract idea to a particular technological environment or field of use (such as recitation of computing, see MPEP 2106.05(h)).	Dependent claims 2-7, 9-15 and 17-20 add additional limitations, for example: wherein the step of selecting a selected representative is based on the availability of the selected representative compared to the availability of other representatives that have a known success rate in resolving a similar technical difficulty; but these only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as representative claims 1, 8 and 16.
Step 2B: 	With respect to the computer components – a processor, a non-transitory computer readable media, a storage device, and a graphical user interface, these limitations are described in Applicant’s own specification as generic and conventional elements. See Applicants specification, Figure 1 and para 0023, discloses “FIG. 1, an exemplary hardware platform for certain embodiments of the invention is depicted. Computer can be a desktop computer, a laptop computer, a server computer, a mobile device such as a smartphone or tablet, or any other form factor of general- or special-purpose computing device. Depicted with computer are several components. In some embodiments, certain components may be arranged differently or absent...” These are basic computer elements applied merely to carry out data processing such as receiving, associating, analyzing, transmitting and displaying data, which fall under well-understood, routine and conventional functions of generic computers. Furthermore, the use of such generic computers to receive or transmit data over a network has been identified as a well understood, routine and conventional activity in particular fields, receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).	With respect to the user interface, representative claims merely invokes computers using a graphical user interface as a tool to display the information generated in the abstract idea. Therefore the user interface amount to mere instructions to apply the exception to a computing environment. See MPEP 2106.05(f). In addition, such a high level recitation of a user interface has been identified as a well-understood, routine and conventional element by the courts. See Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) discussing a web browser’s back and forward button functionality; and also see MPEP 2106.05(d) discussing elements that the courts have recognized as well-understood, routine and conventional activities in particular fields. 	Further, accessing data from a database is nothing more than what is well-known, routine and conventional at the time of the invention (See Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).	Furthermore, dependent claims 2-7, 9-15 and 17-20 have been fully analyzed to determine whether there are additional limitations recited that amount to significantly more than the abstract idea. The claims recite additional limitations, for example: wherein the step of selecting a selected representative is based on the availability of the selected representative compared to the availability of other representatives that have a known success rate in resolving a similar technical difficulty. These limitations merely provide further transmitting and analyzing of data which are used in applying the abstract idea and therefore further recite the abstract idea. Nothing further is added. Therefore, the dependent claims are directed to the abstract idea which they recite without adding significantly more because they are part of the identified judicial exception. See MPEP 2106.05(g). Further, the additional limitations in the dependent claims are simply generic computer functionality, claimed to perform the basic computer functions of: receiving, processing, storing, and transmitting data, which are well-known, routine and conventional practices that require no more than a generic computer to perform generic computer functions. 	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.	Therefore, since there are no limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter. See (Alice Corporation Pty. Ltd. v. CLS Bank International, et al.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tynan (WO 02/03292 A2), hereinafter “Tynan”, Cunningham et al. (US 2011/0270770 A1), hereinafter “Cunningham”, and Kaufman et al. (US 2009/0122972 A1), hereinafter “Kaufman”.

	Regarding Claim 1, Tynan teaches A system comprising at least one processor and at least one non-transitory computer-readable media, the at least one non-transitory computer-readable media storing computer-executable instructions which, when executed by the at least one processor, perform the following steps for matching a user with a representative for providing support to the user, comprising: (Tynan, Figures 1-2, Abstract; page 11, lines 15-17, teaches it is known to select an appropriate CSR to customer; page 4, lines 10-21, discloses end-to-end innovative business solution to create customer intimacy and support on a real-time basis. The solution seamlessly transforms traditional call centers into powerful customer interaction centers. This significantly optimizes customer relationships; this kind of unified customer interaction environment allows for an unprecedented level of interaction and support);	receiving user information relating to the user via a graphical user interface; (Tynan, Figure 7, discloses a graphical user interface receiving information related to the user);	receiving issue-related information on an issue via the graphical user interface; (Tynan, page 5, lines 3-4, teaches customers asking questions via web-based interaction; page 9, lines 16-18, discloses a customer who requires assistance from company’s CSRs in connection with a particular problem. Examiner notes it would be obvious the user/customer is asking questions in connection with a problem/issue.);	receiving a help button selection from the user in the graphical user interface, the help button selection being responsive to the user encountering a technical difficulty; (Tynan, Figure 7, discloses a help button in the user’s graphical user interface; page 11, line 13-14, discloses customer may use interactive features to request technical support.);	presenting a list of help options to the user through the graphical user interface; (Tynan, page 3, line 2, discloses possibilities for resolving the customers problem; page 5, lines 13-15, discloses real-time customer/agent communications including sharing of visual content. Examiner notes it would be obvious to present/share help options to a user to help user resolve a problem.);	recording interaction information regarding user interaction of the user with the graphical user interface after receiving the help button selection; (Tynan, page 2, lines 9-23, teaches companies log all customer interactions in an effort to identify and repeat well-received customer interaction practices; recording questions, answers, problems and triumphs that arise during a particular interaction.);	dynamically updating a user profile of the user based on the interaction information regarding user interaction with the graphical user interface; (Tynan, page 16, lines 4-12, teaches customer’s past interactions including detailed transaction records, a profiling database; page 17, line 22-23, teaches updating interaction database; page 29, lines 21-22, teaches customer’s profile to modify);	storing, on a storage device, the user information, the issue-related information, and the interaction information related to the user interaction with the graphical user interface; (Tynan, Figure 2, discloses storage; page 2, lines 9-21, teaches logging all customer interactions in an effort to identify and repeat well-received customer interaction practices including recording questions, answers, problems and triumphs that arise during a particular interaction);	determining a likely resolution to the technical difficulty based at least in part on the user information, the issue-related information, the user profile, 2U.S. Patent Application Serial No. 15/861,082 Response Dated April 5, 2022Responsive to Office Action Dated January 7, 2022and the interaction information related to the user interaction with the graphical user interface and the associated presented help options; (Tynan, Figure 7, discloses a help button in the user’s graphical user interface; page 2, lines 9-21, teaches logging all customer interactions in an effort to identify and repeat well-received customer interaction practices including recording questions, answers, problems and triumphs that arise during a particular interaction; page 3, line 2, discloses possibilities for resolving the customers problem);	presenting to the user an option to select a … representative; (Tynan, Abstract, recites a customer seeking to interact with a customer service representative is first presented with a list of available interaction options. The customer then selects his/her preferred option; Further, Tynan, page 16, lines 18 and 21-23, teaches a customer may select the CSR (Customer Support Representative).);	in response to the presented option, receiving a user input from the user whether to engage with the … representative; (Tynan, Abstract, A customer seeking to interact with a customer service representative is first presented with a list of available interaction options. The customer then selects his/her preferred option; Tynan, page 16, lines 18 and 21-23, teaches a customer may select the CSR (Customer Support Representative.);	automatically selecting for assignment to the user, a selected representative from the one or more representatives, based on the user input; (Tyan, page 11, lines 15-17, automatically select an appropriate CSR to contact the customer in response to the customer's request.);	receiving user feedback from the user based on a user experience of the user with the selected representative; (Tynan, page 17, lines 3-4, records content of a customer interaction including the customer’s response and mood; Further, Examiner notes Kaufman, para 0132, teaches customers may be able to provide feedback at the end of the call; and feedback in regards to customers may be implemented also.);	further updating the user profile of the user based on the user feedback to improve a subsequent prediction (Tynan, page 17, lines 3-4, records content of a customer interaction including the customer’s response and mood; Further, Tynan, page 22, lines 12-15, teaches display customer
profile information including the customer's address, account status and mood. The CSR specifies his or her impression of the customer's mood by selecting a mood level; Tynan, page 6, lines 2-8, teaches integrating context information into customer information database to shape subsequent customer interactions. Examiner notes: “feedback to improve a subsequent prediction” is not in Applicant’s specification.)
	Yet, Tynan does not appear to explicitly teach “predicting an issue based on the user profile; computing a confidence level that the predicted issue is the issue; updating the confidence level based on one or more responses received from the user comprising additional information relating to the issue; and the computed confidence level; based on the confidence level”.
	In the same field of endeavor, Cunningham teaches predicting an issue based on the user profile; computing a confidence level that the predicted issue is the issue; updating the confidence level based on one or more responses received from the user comprising additional information relating to the issue; and the computed confidence level; based on the confidence level (Cunningham, Abstract, teaches a prediction indicator and a confidence indicator in a customer service environment… the prediction indicator and the confidence indicator exceeding a predetermined threshold. Further, Cunningham, Para 0016, discloses analyzing an unresolved problem by the trained analysis module to produce a prediction indicator and a confidence indicator for unresolved problems in customer service. Cunningham, para 0031, successfully predict issues of customers based on historical indicators. Cunningham, Figure 1, training model learns characteristics of indicators; refines model to improve; Fig 4, para 0047 and 0051; discloses confident level in predicted class, for example 1 being 100% confident, 0.15 not being very confident at all. Examiner notes Cunningham, para 0052-0071, discloses the data collection as information is gathered and input/updated into prediction model, which therefore updates the prediction model and the confidence level, as in para 0047 teaches the confidence level is based on the prediction.) 	Since both Tynan and Cunningham teach providing customer support to users, and Tynan teaches selecting the appropriate customer service agent to the customer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tynan to include predicting an issue based on the user profile; computing a confidence level that the predicted issue is the issue; updating the confidence level based on one or more responses received from the user comprising additional information relating to the issue as taught by Cunningham with the motivation to successfully predict issues of customers based on historical indicators (Cunningham, para 0031).
Yet, Tynan does not appear to explicitly teach “calculating a plurality of representative rankings based at least in part on a success rate of other representatives in resolving similar technical difficulties, an overall average time to resolve the similar technical difficulties; identifying one or more representatives having a ranking above a predetermined threshold …, wherein such ranking above a predetermined threshold is indicative of a success rate of the one or more representatives; highly-ranked representative having a ranking above the predetermined threshold or a first-available representative … highly-ranked representative or the first-available representative … updating a representative profile of the selected representative in real time based on a user satisfaction score from the user feedback and a category of the issue”.
In the same field of endeavor, Kaufman teaches calculating a plurality of representative rankings based at least in part on a success rate of other representatives in resolving similar technical difficulties, an overall average time to resolve the similar technical difficulties; identifying one or more representatives having a ranking above a predetermined threshold …, wherein such ranking above a predetermined threshold is indicative of a success rate of the one or more representatives; highly-ranked representative having a ranking above the predetermined threshold or a first-available representative … highly-ranked representative or the first-available representative (Kaufman, Abstract, discloses calls, contacts, and other work units may be routed to individual customer service agents via a centralized queue based on a variety of factors. Kaufman, Figures 8 and 9, discloses average time spend handling calls and skill for the call; number of agents available to take a call; Kaufman, para 0068-0069, discloses an agent may be chosen from a qualification queue to handle a particular call. The system may dynamically select or identify a particular qualified agent according to a selection metric. A particular agent may be selected, at least in part, from the “qualified' queue to answer a given call based on information related to that specific call. Such as the caller's identity and/or previous history with the system. As another example, an agent may also be selected based, at least in part, upon the capabilities of the agent. Further, Kaufman, para 0072, discloses agents, callers, and calls may also be ranked in a preferred selection order according to the selection or qualifications functions. Accordingly, the incoming call can be assigned to the top-ranked or optimal agent for the incoming call. (Examiners note: Examiner is interpreting the metric of the ranking of agents and assigning the top ranked agent for the call as above a predetermined threshold. Examiner further notes ranking above a predetermined threshold is not in Applicant’s specification, however threshold for a representative is described at a high level in Applicants spec, see para 0048.) updating a representative profile of the selected representative in real time based on a user satisfaction score from the user feedback and a category of the issue (Examiner notes Tynan, page 5, lines 13-16, discloses in real-time; Kaufman, para 0132-0133, teaches customers may be able to provide feedback at the end of the call; and feedback in regards to customers may be implemented; para 0063, discloses metrics of CSA; para 0067, discloses metric of an agent including customer satisfaction; Examiner is interpreting customer satisfaction metric as customer satisfaction score; Further, Kaufman, para 0103, teaches modification (Examiner notes modifying is updating) of CSA profiles, which may assign incoming calls to appropriate queues, Examiner is interpreting appropriate queue as appropriate category).
Since Tynan and Kaufman both teach providing customer support to users, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tynan with calculating a plurality of representative rankings based at least in part on a success rate of other representatives in resolving similar technical difficulties, an overall average time to resolve the similar technical difficulties; identifying one or more representatives having a ranking above a predetermined threshold, wherein such ranking above a predetermined threshold is indicative of a success rate of the one or more representatives; highly-ranked representative having a ranking above the predetermined threshold or a first-available representative; updating a representative profile of the selected representative in real time based on a user satisfaction score from the user feedback and a category of the issue as taught by Kaufman with the motivation for the incoming call to be assigned to top-ranked or optimal agents (Kaufman, para 0072). The Tynan invention, now incorporating the Cunningham and Kaufman, has all the limitations of claim 1.

Regarding Claim 2, Tynan, now incorporating Cunningham and Kaufman invention, teaches the system of claim 1, wherein the user information, the issue-related information, and the information related to the user interaction with the graphical user interface comprise an indication of the user profile, (Tynan, page 5, lines 3-4, teaches customers asking questions via web-based interaction, Tynan, Figure 7, discloses a graphical user interface receiving information related to the user, Examiner notes this is an indication of a user profile.);
wherein the user profile further comprises information received from an online database, wherein the likely resolution to the technical difficulty is further determined based on the user profile (Tynan, page 11, line 13-14, discloses technical support; page 16, lines 4-12, teaches customer’s past interactions including detailed transaction records including a profiling database; page 3, line 2, discloses possibilities for resolving the customers problem).

Regarding Claim 3, Tynan, now incorporating Cunningham and Kaufman invention, teaches the system of claim 1, Tynan teaches technical difficulty (Tynan, page 11, line 13-14, discloses technical support); and Kaufman further discloses wherein the step of selecting a selected representative is based on the availability of the selected representative compared to the availability of other representatives that have a known success rate in resolving a similar ... (Kaufman, Abstract, discloses calls, contacts, and other work units may be routed to individual customer service agents via a queue based on a variety of factors. Kaufman, para 0109, discloses Allocation tables may be used for at least these three purposes: (1) choosing a CSA and agent node when there are CSAS available from multiple agent nodes. (2) estimating agent node capacity, so that when there are queues at all agent nodes, these queues can be kept proportional to the agent node's capacity; and (3) allocating calls when real-time information (CSA availability) is not available. Kaufman, para 0110, discloses to choose a CSA according to (1), the call controller service may compile a list of CSAs that are available and eligible to take a given call. Kaufman, para 0112, discloses Allocation tables may apply to an individual queue (skill) or a set of queues (skills). Allocation tables may be applied over multiple queues because the system may have many fine-grained skills.) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Tynan invention to include selecting a representative is based on the availability of the representative compared to the availability of other representatives that have a known success rate in resolving the same or similar issues as taught by Kaufman with the motivation to route calls to an available CSA (Customer Service Agent) who repeatedly works on a particular, narrow problem type (Kaufman, para 0110 and para 0112).
Regarding Claim 4, Tynan, now incorporating Cunningham and Kaufman invention, teaches the system of claim 1, wherein the representative is a customer service representative (Tynan, Abstract, discloses a customer service representative).

Regarding Claim 5, Tynan, now incorporating Cunningham and Kaufman invention, teaches the system of claim 1, wherein the representative's success rate is based at least in part on a period of time since solving a similar problem to the problem of the user (Kaufman, Figure 8, discloses average handle time: average time spent handling calls. Kaufman, para 0129, discloses it may be worthwhile to keep a CSA “in the groove' by having them concentrate in a limited number of skill areas, at least for a certain period of time, e.g., an hour, a day, a month, or for an indefinite period … assign CSAS each to a particular specialized queue or queues. Kaufman, Figures 5A-5C. Kaufman, para 0114, discloses history information for each relevant queue, as shown in FIG. 5A. It may then aggregate the history information across the queues, as shown in FIG. 5B and compare that to the ideal allocation information represented in the relevant allocation table, as shown in FIG.5C. The difference between actual and ideal allocations, as represented in the difference between FIGS. 5B and 5C, may form the basis for future routing selection. Kaufman, para 0110, discloses to choose a CSA according to (1), the call controller service may compile a list of CSAs that are available and eligible to take a given call. When there are multiple CSAs available, the call controller service may make the choice so as to minimize the difference between the actual (current or historical) and ideal allocation percentages.)

Regarding Claim 6, Tynan, now incorporating Cunningham and Kaufman invention, teaches the system of claim 1, wherein the representative's success rate is based on a weighting system that compares the representative to other representatives (Kaufman, Abstract. Kaufman, para 0090, discloses some embodiments of the system support skills-based routing (SBR) protocols. In general terms, SBR for incoming calls means the system may attempt to match up incoming calls with the best possible CSA. Match the skills/training required for an incoming call with a CSA having the required skills (as stored in a data store. Kaufman, para 0131, discloses the system may also be configured to provide for feedback regarding CSA performance (and, perhaps, caller performance) to be measured and utilized. The system may implement a review procedure, whereby a CSA (or a manager) may be able to review the actions of another CSA. So, for example, if a call is initially routed to a first CSA and the customer calls back later, the contact may be routed to a different, second CSA.)
 
Regarding Claim 7, Tynan, now incorporating Cunningham and Kaufman invention, teaches the system of claim 2, further selecting the plurality of representatives based at least in part on the user profile (Tynan, page 21, line 22 and Figure 7, teaches customer profile; page 15, lines 8, teaches intelligently and dynamically route customers to CSRs).

Regarding Claim 8, Tynan teaches A computerized method for matching a user with a representative for providing support to the user, the method comprising: (Tynan, Figures 1-2, Abstract; page 11, lines 15-17, teaches it is known to select an appropriate CSR to customer; page 4, lines 10-21, discloses end-to-end innovative business solution to create customer intimacy and support on a real-time basis. The solution seamlessly transforms traditional call centers into powerful customer interaction centers. This significantly optimizes customer relationships; this kind of unified customer interaction environment allows for an unprecedented level of interaction and support);
receiving issue-related information on an issue regarding use of a software application having a graphical user interface; receiving user information; (Tynan, Figure 7, discloses a graphical user interface receiving information related to the user; Tynan, page 5, lines 3-4, teaches customers asking questions via web-based interaction; page 9, lines 16-18, discloses a customer who requires assistance from company’s CSRs in connection with a particular problem. Examiner notes it would be obvious the user/customer is asking questions in connection with a problem/issue.);
creating a user profile based at least in part on the user information; (Tynan, Figure 5, elements 42-48, discloses if client is registered user; if not then client provides information and username and password (Examiner notes this is creating a user profile));
updating the user profile with the issue-related information; (Tynan, page 9, lines 16-18, discloses a customer with a particular problem; page 16, lines 4-12, teaches customer’s past interactions including detailed transaction records, a profiling database; page 17, line 22-23, teaches updating interaction database; page 29, lines 21-22, teaches customer’s profile to modify);
receiving a help button selection from the user in the graphical user interface, the help button selection being responsive to the user encountering a technical difficulty; (Tynan, Figure 7, discloses a help button in the user’s graphical user interface; page 11, line 13-14, discloses customer may use interactive features to request technical support.);
presenting a list of help options to the user through the graphical user interface; (Tynan, page 3, line 2, discloses possibilities for resolving the customers problem; page 5, lines 13-15, discloses real-time customer/agent communications including sharing of visual content. Examiner notes it would be obvious to present/share help options to a user to help user resolve a problem.);
recording interaction information regarding user interaction of the user with the graphical user interface after receiving the help button selection;4U.S. Patent Application Serial No. 15/861,082Response Dated April 5, 2022 Responsive to Office Action Dated January 7, 2022(Tynan, page 2, lines 9-23, teaches companies log all customer interactions in an effort to identify and repeat well-received customer interaction practices; recording questions, answers, problems and triumphs that arise during a particular interaction.);
dynamically updating a user profile based on the interaction information regarding user interaction with the graphical user interface; (Tynan, page 16, lines 4-12, teaches customer’s past interactions including detailed transaction records, a profiling database; page 17, line 22-23, teaches updating interaction database; page 29, lines 21-22, teaches customer’s profile to modify);
determining a likely resolution to the technical difficulty based at least in part on the user information, the issue-related information, the user profile, and the interaction information related to the user interaction with the graphical user interface and the associated presented help options; (Tynan, Figure 7, discloses a help button in the user’s graphical user interface; page 2, lines 9-21, teaches logging all customer interactions in an effort to identify and repeat well-received customer interaction practices including recording questions, answers, problems and triumphs that arise during a particular interaction; page 3, line 2, discloses possibilities for resolving the customers problem);
presenting to the user an option to select a … representative (Tynan, Abstract, recites a customer seeking to interact with a customer service representative is first presented with a list of available interaction options. The customer then selects his/her preferred option; Further, Tynan, page 16, lines 18 and 21-23, teaches a customer may select the CSR (Customer Support Representative).);
in response to the presented option, receiving a user input from the user whether to engage with the … representative (Tynan, Abstract, A customer seeking to interact with a customer service representative is first presented with a list of available interaction options. The customer then selects his/her preferred option; Tynan, page 16, lines 18 and 21-23, teaches a customer may select the CSR (Customer Support Representative.);
automatically selecting for assignment to the user, a selected representative from the one or more representatives, based on the user input; (Tyan, page 11, lines 15-17, automatically select an appropriate CSR to contact the customer in response to the customer's request.);
receiving user feedback from the user based on a user experience of the user with the selected representative; (Tynan, page 17, lines 3-4, records content of a customer interaction including the customer’s response and mood; Further, Examiner notes Kaufman, para 0132, teaches customers may be able to provide feedback at the end of the call; and feedback in regards to customers may be implemented also.);
further updating the user profile of the user based on the user feedback to improve a subsequent prediction (Tynan, page 17, lines 3-4, records content of a customer interaction including the customer’s response and mood; Further, Tynan, page 22, lines 12-15, teaches display customer
profile information including the customer's address, account status and mood. The CSR specifies his or her impression of the customer's mood by selecting a mood level; Tynan, page 6, lines 2-8, teaches integrating context information into customer information database to shape subsequent customer interactions. Examiner notes: “feedback to improve a subsequent prediction” is not in Applicant’s specification.)
Yet, Tynan does not appear to explicitly teach “predicting an issue based on the user profile; computing a confidence level that the predicted issue is the issue; updating the confidence level based on one or more responses received from the user comprising additional information relating to the issue; and the computed confidence level; based on the confidence level”.
In the same field of endeavor, Cunningham teaches predicting an issue based on the user profile; computing a confidence level that the predicted issue is the issue; updating the confidence level based on one or more responses received from the user comprising additional information relating to the issue; and the computed confidence level; based on the confidence level (Cunningham, Abstract, teaches a prediction indicator and a confidence indicator in a customer service environment… the prediction indicator and the confidence indicator exceeding a predetermined threshold. Further, Cunningham, Para 0016, discloses analyzing an unresolved problem by the trained analysis module to produce a prediction indicator and a confidence indicator for unresolved problems in customer service. Cunningham, para 0031, successfully predict issues of customers based on historical indicators. Cunningham, Figure 1, training model learns characteristics of indicators; refines model to improve; Fig 4, para 0047 and 0051; discloses confident level in predicted class, for example 1 being 100% confident, 0.15 not being very confident at all. Examiner notes Cunningham, para 0052-0071, discloses the data collection as information is gathered and input/updated into prediction model, which therefore updates the prediction model and the confidence level, as in para 0047 teaches the confidence level is based on the prediction.) 	Since both Tynan and Cunningham teach providing customer support to users, and Tynan teaches selecting the appropriate customer service agent to the customer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tynan to include predicting an issue based on the user profile; computing a confidence level that the predicted issue is the issue; updating the confidence level based on one or more responses received from the user comprising additional information relating to the issue as taught by Cunningham with the motivation to successfully predict issues of customers based on historical indicators (Cunningham, para 0031).
Yet, Tynan does not appear to explicitly teach “calculating a plurality of representative rankings based at least in part on a success rate of other representatives in resolving similar technical difficulties, an overall average time to resolve the similar technical difficulties, … identifying one or more representatives having a ranking above a predetermined threshold…, wherein such ranking above a predetermined threshold is indicative of a success rate of the one or more representatives; highly-ranked representative having a ranking above the predetermined threshold or a first-available representative; highly-ranked representative or the first-available representative; updating a representative profile of the selected representative in real time based on a user satisfaction score from the user feedback and a category of the issue”. 
In the same field of endeavor, Kaufman teaches calculating a plurality of representative rankings based at least in part on a success rate of other representatives in resolving similar technical difficulties, an overall average time to resolve the similar technical difficulties, identifying one or more representatives having a ranking above a predetermined threshold…, wherein such ranking above a predetermined threshold is indicative of a success rate of the one or more representatives; highly-ranked representative having a ranking above the predetermined threshold or a first-available representative; highly-ranked representative or the first-available representative (Kaufman, Abstract, discloses calls, contacts, and other work units may be routed to individual customer service agents via a centralized queue based on a variety of factors. Kaufman, Figures 8 and 9, discloses average time spend handling calls and skill for the call; number of agents available to take a call; Kaufman, para 0068-0069, discloses an agent may be chosen from a qualification queue to handle a particular call. The system may dynamically select or identify a particular qualified agent according to a selection metric. A particular agent may be selected, at least in part, from the “qualified' queue to answer a given call based on information related to that specific call. Such as the caller's identity and/or previous history with the system. As another example, an agent may also be selected based, at least in part, upon the capabilities of the agent. Further, Kaufman, para 0072, discloses agents, callers, and calls may also be ranked in a preferred selection order according to the selection or qualifications functions. Accordingly, the incoming call can be assigned to the top-ranked or optimal agent for the incoming call. (Examiners note: Examiner is interpreting the metric of the ranking of agents and assigning the top ranked agent for the call as above a predetermined threshold. Examiner further notes ranking above a predetermined threshold is not in Applicant’s specification, however threshold for a representative is described at a high level in Applicants spec, see para 0048.) updating a representative profile of the selected representative in real time based on a user satisfaction score from the user feedback and a category of the issue (Examiner notes Tynan, page 5, lines 13-16, discloses in real-time; Kaufman, para 0132-0133, teaches customers may be able to provide feedback at the end of the call; and feedback in regards to customers may be implemented; para 0063, discloses metrics of CSA; para 0067, discloses metric of an agent including customer satisfaction; Examiner is interpreting customer satisfaction metric as customer satisfaction score; Further, Kaufman, para 0103, teaches modification (Examiner notes modifying is updating) of CSA profiles, which may assign incoming calls to appropriate queues, Examiner is interpreting appropriate queue as appropriate category).
Since Tynan and Kaufman both teach providing customer support to users, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tynan with calculating a plurality of representative rankings based at least in part on a success rate of other representatives in resolving similar technical difficulties, an overall average time to resolve the similar technical difficulties; identifying one or more representatives having a ranking above a predetermined threshold, wherein such ranking above a predetermined threshold is indicative of a success rate of the one or more representatives; highly-ranked representative having a ranking above the predetermined threshold or a first-available representative; updating a representative profile of the selected representative in real time based on a user satisfaction score from the user feedback and a category of the issue as taught by Kaufman with the motivation for the incoming call to be assigned to top-ranked or optimal agents (Kaufman, para 0072). The Tynan invention, now incorporating the Cunningham and Kaufman, has all the limitations of claim 8.
Regarding Claim 9, Tynan, now incorporating Cunningham and Kaufman invention, teaches the computerized method of claim 8, wherein the issue- related information is received from the user (Tynan, page 2, line 13, discloses problems; Fig. 22 discloses a CSR interface screen with a chat window for interfacing with an on-line client to help user.)
Regarding Claim 10, Tynan, now incorporating Cunningham and Kaufman invention, teaches the computerized method of claim 8, Tynan teaches technical difficulty (Tynan, page 11, line 13-14, discloses technical support); further selecting the representative based at least in part on a length of time taken to resolve a similar … (Kaufman, para 0129, discloses it may be worthwhile to keep a CSA “in the groove' by having them concentrate in a limited number of skill areas, at least for a certain period of time, e.g., an hour, a day, a month, or for an indefinite period. … Assign CSAS each to a particular specialized queue or queues. Kaufman, Figures 5A-5C. Kaufman, para 0114, discloses history information for each relevant queue, as shown in FIG. 5A (where DAK, GFK, HTS, and PSC are agent node 204 codenames). It may then aggregate the history information across the queues, as shown in FIG. 5B and compare that to the ideal allocation information represented in the relevant allocation table, as shown in FIG.5C. …FIGS. 5B and 5C, may form the basis for future routing selection. Kaufman, para 0110, discloses to choose a CSA according to (1), the call controller service may compile a list of CSAs that are available and eligible to take a given call. When there are multiple CSAs available, the call controller service may make the choice so as to minimize the difference between the actual (current or historical) and ideal allocation percentages.)

Regarding Claim 11, Tynan, now incorporating Cunningham and Kaufman invention, teaches The computerized method of claim 8, further selecting the selected representative based at least in part on a previously received user satisfaction score (Kaufman, para 0132-0133, teaches customers may be able to provide feedback at the end of the call; and feedback in regards to customers may be implemented; para 0063, discloses metrics of CSA; para 0067, discloses metric of an agent including customer satisfaction; Examiner is interpreting customer satisfaction metric as customer satisfaction score; Kaufman, para 0072, teaches incoming call assigned to top-ranked or optimal CSA for call).
 
Regarding Claim 12, Tynan, now incorporating Cunningham and Kaufman invention, teaches the computerized method of claim 8, further selecting the selected representative based at least in part on a tier designation of the one or more representatives (Kaufman, para 0072, discloses the selection function (as well as the qualification function) may depend on any or all the parameters discussed herein. CSAS 205, callers, and calls may also be ranked in a preferred selection order according to the selection or qualifications functions. Accordingly, the incoming call can be assigned to the top-ranked or optimal CSA for the incoming call.)

Regarding Claim 13, Tynan, now incorporating Cunningham and Kaufman invention, teaches the computerized method of claim 8, wherein the likely issue is further determined from the user interaction with a graphical user interface prior to the help button selection (Tynan, page 2, line 13, discloses problems; Fig. 22 discloses a CSR interface screen with a chat window for interfacing with an on-line client to help user; page 2, lines 21-23 and page 3, lines 1-2, teaches resolving customer’s problems based on recent interactions.)

Regarding Claim 14, Tynan, now incorporating Cunningham and Kaufman invention, teaches The computerized method of claim 8, wherein the user profile is further based at least in part on information gathered from other users (Tynan, page 16, lines 4-12, teaches customer’s past interactions including detailed transaction records, a profiling database; page 2, lines 9-20, after a sufficient amount of logging customer interactions, trends emerge, which can better service customers for identifying customers for whom new services to offer).

Regarding Claim 15, Tynan, now incorporating Cunningham and Kaufman invention, teaches the computerized method of claim 8, wherein the user profile is further based at least in part on information gathered from an online database (Tynan, Fig 4, page 6, lines 2-8, discloses a customer information database; the organization can mine the database).
  
Regarding Claim 16, Tynan teaches One or more non-transitory computer-readable media storing computer-executable instructions that, when executed by a processor, perform a method for matching a user to a representative for providing support to the user, comprising: (Tynan, Figures 1-2, Abstract; page 11, lines 15-17, teaches it is known to select an appropriate CSR to customer; page 4, lines 10-21, discloses end-to-end innovative business solution to create customer intimacy and support on a real-time basis. The solution seamlessly transforms traditional call centers into powerful customer interaction centers. This significantly optimizes customer relationships; this kind of unified customer interaction environment allows for an unprecedented level of interaction and support); 6U.S. Patent Application Serial No. 15/861,082 Response Dated April 5, 2022 Responsive to Office Action Dated January 7, 2022 
receiving issue-related information on an issue regarding use of a software application having a graphical user interface; receiving user information; (Tynan, Figure 7, discloses a graphical user interface receiving information related to the user; Tynan, page 5, lines 3-4, teaches customers asking questions via web-based interaction; page 9, lines 16-18, discloses a customer who requires assistance from company’s CSRs in connection with a particular problem. Examiner notes it would be obvious the user/customer is asking questions in connection with a problem/issue.);
creating a user profile based at least in part on the user information; (Tynan, Figure 5, elements 42-48, discloses if client is registered user; if not then client provides information and username and password (Examiner notes this is creating a user profile));
updating the user profile with the issue-related information; (Tynan, page 9, lines 16-18, discloses a customer with a particular problem; page 16, lines 4-12, teaches customer’s past interactions including detailed transaction records, a profiling database; page 17, line 22-23, teaches updating interaction database; page 29, lines 21-22, teaches customer’s profile to modify);
updating the user profile with information related to other users with similar information, (Tynan, page 16, lines 4-12, teaches customer’s past interactions including detailed transaction records, a profiling database; page 17, line 22-23, teaches updating interaction database; page 29, lines 21-22, teaches customer’s profile to modify; page 2, lines 9-20, logging customer interactions where trends emerge; this can better service customers for identifying customers for whom new services to offer);	receiving a help button selection from the user in the graphical user interface, the help button selection being responsive to the user encountering a technical difficulty; (Tynan, Figure 7, discloses a help button in the user’s graphical user interface; page 11, line 13-14, discloses customer may use interactive features to request technical support.);
presenting a list of help options to the user through the graphical user interface; (Tynan, page 3, line 2, discloses possibilities for resolving the customers problem; page 5, lines 13-15, discloses real-time customer/agent communications including sharing of visual content. Examiner notes it would be obvious to present/share help options to a user to help user resolve a problem.);
recording interaction information regarding user interaction of the user with the graphical user interface after receiving the help button selection; (Tynan, page 2, lines 9-23, teaches companies log all customer interactions in an effort to identify and repeat well-received customer interaction practices; recording questions, answers, problems and triumphs that arise during a particular interaction.);
dynamically updating a user profile based on the interaction information regarding user interaction with the graphical user interface; (Tynan, page 16, lines 4-12, teaches customer’s past interactions including detailed transaction records, a profiling database; page 17, line 22-23, teaches updating interaction database; page 29, lines 21-22, teaches customer’s profile to modify);
determining a likely resolution to the technical difficulty based at least in part on the user information, the issue-related information, the user profile, and the interaction information related to the user interaction with the graphical user interface and the associated presented help options; (Tynan, Figure 7, discloses a help button in the user’s graphical user interface; page 2, lines 9-21, teaches logging all customer interactions in an effort to identify and repeat well-received customer interaction practices including recording questions, answers, problems and triumphs that arise during a particular interaction; page 3, line 2, discloses possibilities for resolving the customers problem);
presenting to the user an option to select a … representative; (Tynan, Abstract, recites a customer seeking to interact with a customer service representative is first presented with a list of available interaction options. The customer then selects his/her preferred option; Further, Tynan, page 16, lines 18 and 21-23, teaches a customer may select the CSR (Customer Support Representative).); 
in response to the presented option, receiving a user input from the user whether to engage with the … representative; (Tynan, Abstract, A customer seeking to interact with a customer service representative is first presented with a list of available interaction options. The customer then selects his/her preferred option; Tynan, page 16, lines 18 and 21-23, teaches a customer may select the CSR (Customer Support Representative.);
automatically selecting for assignment to the user, a selected representative from the one or more representatives, based on the user input; (Tyan, page 11, lines 15-17, automatically select an appropriate CSR to contact the customer in response to the customer's request.);
receiving user feedback from the user based on a user experience of the user with the selected representative; (Tynan, page 17, lines 3-4, records content of a customer interaction including the customer’s response and mood; Further, Examiner notes Kaufman, para 0132, teaches customers may be able to provide feedback at the end of the call; and feedback in regards to customers may be implemented also.);
further updating the user profile of the user based on the user feedback to improve a subsequent prediction (Tynan, page 17, lines 3-4, records content of a customer interaction including the customer’s response and mood; Further, Tynan, page 22, lines 12-15, teaches display customer
profile information including the customer's address, account status and mood. The CSR specifies his or her impression of the customer's mood by selecting a mood level; Tynan, page 6, lines 2-8, teaches integrating context information into customer information database to shape subsequent customer interactions. Examiner notes: “feedback to improve a subsequent prediction” is not in Applicant’s specification.)
Yet, Tynan does not appear to explicitly teach “predicting an issue based on the user profile; 
computing a confidence level that the predicted issue is the issue; updating the confidence level based on one or more responses received from the user comprising additional information relating to the issue; and the computed confidence level; based on the confidence level”.
In the same field of endeavor, Cunningham teaches predicting an issue based on the user profile; computing a confidence level that the predicted issue is the issue; updating the confidence level based on one or more responses received from the user comprising additional information relating to the issue;  and the computed confidence level; based on the confidence level (Cunningham, Abstract, teaches a prediction indicator and a confidence indicator in a customer service environment… the prediction indicator and the confidence indicator exceeding a predetermined threshold. Further, Cunningham, Para 0016, discloses analyzing an unresolved problem by the trained analysis module to produce a prediction indicator and a confidence indicator for unresolved problems in customer service. Cunningham, para 0031, successfully predict issues of customers based on historical indicators. Cunningham, Figure 1, training model learns characteristics of indicators; refines model to improve; Fig 4, para 0047 and 0051; discloses confident level in predicted class, for example 1 being 100% confident, 0.15 not being very confident at all. Examiner notes Cunningham, para 0052-0071, discloses the data collection as information is gathered and input/updated into prediction model, which therefore updates the prediction model and the confidence level, as in para 0047 teaches the confidence level is based on the prediction.) 	Since both Tynan and Cunningham teach providing customer support to users, and Tynan teaches selecting the appropriate customer service agent to the customer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tynan to include predicting an issue based on the user profile; computing a confidence level that the predicted issue is the issue; updating the confidence level based on one or more responses received from the user comprising additional information relating to the issue as taught by Cunningham with the motivation to successfully predict issues of customers based on historical indicators (Cunningham, para 0031).
Yet, Tynan does not appear to explicitly teach “calculating a plurality of representative rankings based at least in part on a success rate of other representatives in resolving similar technical difficulties, an overall average time to resolve the similar technical difficulties … identifying one or more representatives having a ranking above a predetermined threshold …, wherein such ranking above a predetermined threshold is indicative of a success rate of the one or more representatives; 7U.S. Patent Application Serial No. 15/861,082 Response Dated April 5, 2022 Responsive to Office Action Dated January 7, 2022a highly-ranked representative having a ranking above the predetermined threshold or a first-available representative the highly-ranked representative or the first-available representative; updating a representative profile of the selected representative in real time based on a user satisfaction score from the user feedback and a category of the issue”.	In the same field of endeavor, Kaufman teaches calculating a plurality of representative rankings based at least in part on a success rate of other representatives in resolving similar technical difficulties, an overall average time to resolve the similar technical difficulties … identifying one or more representatives having a ranking above a predetermined threshold …, wherein such ranking above a predetermined threshold is indicative of a success rate of the one or more representatives; 7U.S. Patent Application Serial No. 15/861,082 Response Dated April 5, 2022 Responsive to Office Action Dated January 7, 2022a highly-ranked representative having a ranking above the predetermined threshold or a first-available representative; the highly-ranked representative or the first-available representative; (Kaufman, Abstract, discloses calls, contacts, and other work units may be routed to individual customer service agents via a centralized queue based on a variety of factors. Kaufman, Figures 8 and 9, discloses average time spend handling calls and skill for the call; number of agents available to take a call; Kaufman, para 0068-0069, discloses an agent may be chosen from a qualification queue to handle a particular call. The system may dynamically select or identify a particular qualified agent according to a selection metric. A particular agent may be selected, at least in part, from the “qualified' queue to answer a given call based on information related to that specific call. Such as the caller's identity and/or previous history with the system. As another example, an agent may also be selected based, at least in part, upon the capabilities of the agent. Further, Kaufman, para 0072, discloses agents, callers, and calls may also be ranked in a preferred selection order according to the selection or qualifications functions. Accordingly, the incoming call can be assigned to the top-ranked or optimal agent for the incoming call. (Examiners note: Examiner is interpreting the metric of the ranking of agents and assigning the top ranked agent for the call as above a predetermined threshold. Examiner further notes ranking above a predetermined threshold is not in Applicant’s specification, however threshold for a representative is described at a high level in Applicants spec, see para 0048) updating a representative profile of the selected representative in real time based on a user satisfaction score from the user feedback and a category of the issue (Examiner notes Tynan, page 5, lines 13-16, discloses in real-time; Kaufman, para 0132-0133, teaches customers may be able to provide feedback at the end of the call; and feedback in regards to customers may be implemented; para 0063, discloses metrics of CSA; para 0067, discloses metric of an agent including customer satisfaction; Examiner is interpreting customer satisfaction metric as customer satisfaction score; Further, Kaufman, para 0103, teaches modification (Examiner notes modifying is updating) of CSA profiles, which may assign incoming calls to appropriate queues, Examiner is interpreting appropriate queue as appropriate category).
Since Tynan and Kaufman both teach providing customer support to users, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tynan with calculating a plurality of representative rankings based at least in part on a success rate of other representatives in resolving similar technical difficulties, an overall average time to resolve the similar technical difficulties … identifying one or more representatives having a ranking above a predetermined threshold …, wherein such ranking above a predetermined threshold is indicative of a success rate of the one or more representatives; 7U.S. Patent Application Serial No. 15/861,082 Response Dated April 5, 2022 Responsive to Office Action Dated January 7, 2022a highly-ranked representative having a ranking above the predetermined threshold or a first-available representative the highly-ranked representative or the first-available representative; updating a representative profile of the selected representative in real time based on a user satisfaction score from the user feedback and a category of the issue as taught by Kaufman with the motivation for the incoming call to be assigned to top-ranked or optimal agents (Kaufman, para 0072). The Tynan invention, now incorporating the Cunningham and Kaufman, has all the limitations of claim 16.

Regarding Claim 17, Tynan, now incorporating Cunningham and Kaufman invention, teaches the non-transitory computer-readable media of claim 16, wherein the user information is demographic information related to the user (Tynan, Figure 7, teaches user information is demographic, as it discloses a user’s address).

Regarding Claim 18, Tynan, now incorporating Cunningham and Kaufman invention, teaches the non-transitory computer-readable media of claim 16, wherein the likely issue is further determined from a recorded user interaction with a graphical user interface prior to the help button selection (Tynan, page 2, lines 9-23, teaches companies log all customer interactions in an effort to identify and repeat well-received customer interaction practices; recording questions, answers, problems and triumphs that arise during a particular interaction; page 2, lines 21-23 and page 3, lines 1-2, teaches resolving customer’s problems based on recent interactions.)  
Regarding Claim 19, Tynan, now incorporating Cunningham and Kaufman invention, teaches the non-transitory computer-readable media of claim 16, wherein the user profile is updated dynamically in real time based on manual editing by the user or a customer service representative (Tynan, page 5, lines 13-16, discloses in real-time; Tynan, page 22, lines 12-15, teaches display customer profile information including the customer's address, account status and mood. The CSR specifies his or her impression of the customer's mood by selecting a mood level).
Regarding Claim 20, Tynan, now incorporating Cunningham and Kaufman invention, teaches the non-transitory computer-readable media of claim 16, wherein the user profile further comprises information gathered from an online database (Tynan, Fig 4, page 6, lines 2-8, discloses a customer information database; the organization can mine the database).

Additional Prior Art Consulted
The prior art made of record and not relied upon which is considered pertinent to applicant’s disclosure includes the following:
Ballepu et al. US 2017/0154340 A1 – discussing optimization of a customer service queue based on customer device detection technologies. In an exemplary embodiment, a system that provides computerized optimization of a customer service queue may include device detection technology communicatively connected to a customer assistance server, a customer assistance client device (e.g., a customer representative device), and a customer device. Device detection technology may detect a device and transmit data associated with the detected device to a customer assistance subsystem. A customer assistance subsystem may generate an optimal representative and position within a customer service queue for the customer device. A notification about the optimal match may be transmitted to a customer and/or customer representative. And, following the assistance, a survey may be conducted to update variables used to generate an optimal match.
Vymenets et al. US 9,628,623 B2 – discussing specify how the customized UI is to be updated when certain values change in the statistics server 50. For example, a “change based” notification updates the UI every time there is a change is the value of the particular statistics. A “time based” notification updates the UI every given interval (e.g. every 5 seconds). A “reset based” notification updates the UI right before the particular statistics is reset to 0.
Adrian et al. US 2017/0178145 A1 – discussing system can include a user interface with at least one input field for receiving input associated with an information technology (IT) customer service issue and a response area for displaying results in response to the input. The system can further include a context generation engine that receives the input associated with the IT customer service issue from the user interface and determines, based on the input, a multi-factor context. The system can also include a relevance-based search engine configured to search, based on the multi-factor context, a plurality of resources; assign, based on the multi-factor context, a respective relevancy score to each of the plurality of resources; and provide, to the user interface for display in the results area, a ranked list of a subset of the plurality of resources that is ordered based on the respective relevancy scores of the subset of the resources.
Langley et al. US 11,068,904 B1 – Figure 8, discussing performance of customer service representatives; discussing customer profiles.
Applicant is advised to review additional references supplied on the PTO-892 as to the state of the art of the invention. 
Response to Arguments
Applicants arguments filed on 04/05/2022 have been fully considered but they are not persuasive.

Regarding 35 U.5.C. § 101 rejections: Examiner has updated the 101 rejections in light of the most recent claim amendments. Applicant’s arguments have been fully considered but are found unpersuasive and Examiner maintains the 101 rejection.

Applicant presented the following argument: 
	Step 2A – Prong 1
“The Examiner states that the subject matter of claims 1-20 falls within the abstract grouping of certain methods of organizing human activity including business relations, managing personal behavior or relationships and interactions between people. (Office Action, page 6). Applicant submits that the claims are not directed to a method of organizing human activity, but rather the claims are directed to a novel approach of providing support and updating user profiles. The claims recite a processor programmed to perform particular limitations which are not related to any grouping of abstract ideas, such as dynamically updating a customer profile, and automatically selecting for assignment to the user a selected representative from the one or more representatives based on the user input. Therefore, the claims are not directed to a method of organizing human activity and are accordingly not directed to an abstract idea.”

Examiner respectfully disagrees.
As an initial matter, “selecting for assignment to the user a selected representative from the one or more representatives based on the user input”, is both managing interactions between people and a business relations, which is certain methods of organizing human activity.	Further, as outlined above, the limitations as drafted, is a process that, under its broadest reasonable interpretation, falls under at least the abstract groupings of: 	Certain methods of organizing human activity (commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations; managing personal behavior or relationships or interactions between people). As the claims discuss methods for matching a customer to a representative for providing support to the customer, including receiving feedback on a user experience of a representative, which is a certain business relation and is one of certain methods of organizing human activity. 	Mathematical concepts (mathematical relationships, mathematical formulas or equations and mathematical calculations (As Independent claim 1 recites: “computing a confidence level”; “calculating a plurality of representative rankings”; “a ranking above a predetermined threshold based on the confidence level”; “satisfaction score”; dependent claim 6 recites “a weighting system that compares the representatives to other representatives”; dependent claim 11 recites “previously received user  satisfaction score”.)	If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of methods of organizing human activity and mathematical concepts, but for the recitation of generic computer components, the claims recite an abstract idea.

Applicant presented the following argument: 
	Step 2A – Prong 2
“Applicant submits that the claims include additional elements that integrate any purported abstract idea into a practical application… Specifically, claim 1 recites the limitation "further updating the user profile... based on the user feedback to improve a subsequent prediction" Applicant submits that improving a prediction based on customer feedback is at least a practical application. Said claim limitations include the specific technological improvement of improving the prediction over time based on user feedback and preferences.	As such, by updating the user profile based on the feedback, the user's preferences are captured and a representative may be recommended based on specific user preferences regarding a specific type of issue, which is at least a practical application of any purported abstract idea. 
In the Office Action at page 44, the Examiner purports that the claimed user interface does not bring about some benefit to the user of a computing device, nor does it demonstrate a technologically rooted solution to a computer-centric problem or recite an improvement to another technology or technical field. Applicant disagrees and submits that the claimed graphical user interface is used in a novel way, which significantly improves user support technology. Specifically, the claims include a graphical user interface by which a dynamically updated predictive model improves the predictive process over time to automatically identify and select a highly-ranked representative. The predictive process, as claimed, considers various different parameters to improve the prediction and selection of representatives. As such, the claimed system, computerized method, and computer-readable media improves any computer by which it is applied by providing a more adaptive user support environment including periodically updated user and representative profiles which allow the support process to be specialized for each user.”

Examiner respectfully disagrees.
As an initial matter, the claims and specification do not include a “predictive model”, let alone a “dynamically updated predictive model”. 
Further, with respect to the improvements consideration, there must be a technical explanation as to how to implement the invention in the specification and the claim itself must reflect the improvement in technology. Examiner has reviewed Applicants claims and specification, and with respect to integration of the abstract idea into a practical application, Examiner has not found a technological solution to a technological problem. Rather, the computing elements are additional elements to perform the steps and amount to no more than mere instructions to apply the exception using generic computer components. These components are described in the specification at a high level of generality. See at least Applicants Spec, Figures 1-2, para 0023 and para 0049 recites “Any algorithm used to determine similar customers or evaluate large databases may be used to determine any other factors as described above or combination of factors in embodiments of the invention.”  
The Specification spells out different generic equipment and parameters that might be applied using the steps such conventional processing would entail. Examiner fails to see how the generic recitations of computer components and/or of a system so integrates the judicial exception as to “impose a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” Guidance, 84 Fed. Reg. at 53. Thus, Examiner finds that the claims recite the judicial exception of methods of organizing human activity and mathematical concepts, and are not integrated into a practical application.
Further, with respect to the user interface, Examiner has reviewed Applicants specification and has not found a unique user interface, rather, the user interface is a broadly claimed, generic user interface which does not bring about some benefit to the use of a computing device, nor does it demonstrate a technologically rooted solution to a computer-centric problem or recite an improvement to another technology or technical field.

Applicant presented the following argument: 
	Step 2B
“Furthermore, even assuming that the claims are directed to the identified abstract idea, which Applicant does not concede, they include "significantly more" than that abstract idea because they are not well-understood, routine, or conventional activity in the field. Applicant submits that the concept of updating both of a representative profile and a customer profile to improve a subsequent prediction is not well-understood or routine. This is an improvement over the cited art as recited by the instant claims that provides a real-world benefit.
Applicant submits that the limitations of computing a confidence level that the predicted issue is the issue and updating the confidence level based on one or more responses received from the user comprising additional information relating to the issue are not well-understood, routine, or conventional. Specifically, the concept of a confidence level of an issue was not well-understood in the field of user support which typically includes direct call routing which is not based on a user profile or any other user-specific factors…
Accordingly, the claims recite an adaptive procedure of updating a representative profile in real time, which at least provides significantly more than the purported abstract idea of methods of organizing human activity. Applicant submits further that updating the representative profile in real time further provides an improvement to the predictive process which becomes more accurate over time as the information in the profiles is updated, as demonstrated in the instant specification at paragraph [0053] included above. Further still, Applicant submits that the means by which the subsequent prediction is improved are explicitly included within the claim. Specifically, the predictions are improved by updating the profiles based on user feedback such that the prediction system adapts to changing needs of the user, as well as to changing abilities of the representative. As such, the claims recite an environment in which the predictive process is organized and adapted to the users and the representatives rather than a system that organizes human activity of the users and representatives. 
Additionally, updating the representative profile based on a category of the issue allows the profile to be adapted to various different types of issues, for example, where a representative may be more equipped to handle one category of issues compared to other categories. Accordingly, for the aforementioned reasons, the claims are not directed to an abstract idea. As such, Applicant respectfully requests the 35 U.S.C. § 101 rejections be withdrawn.”

Examiner respectfully disagrees.
With respect to Applicants remarks “updating the representative profile in real time further provides an improvement to the predictive process which becomes more accurate over time as the information in the profiles is updated”, Examiner does not find these remarks persuasive. As an initial matter, updating a profile is well-known in the computing arts. Further, Examiner has reviewed Applicants specification, which only recites “prediction” at a high level with no details or specifics on how an issue is predicted. For example, Applicant’s specification, para 0018, recites “The system may use the information provided as well as information related to other customers, trends, statistics, online databases, social media, historical information related to the customer and the product, information related to the customer interaction with the product, or any other information that may aid in the prediction of a likely issue.” Thus, the specification spells out different parameters that might be used, however the specification does not give any specifics, details or algorithms on how a prediction is determined.	With respect to Applicants remarks on a “confidence level”, Examiner has reviewed Applicants specification and “confidence level” is merely mentioned at a high level of generality in Applicant’s specification in para 0057-0058. Applicants specification, para 0057, recites “This confidence level may be based on the customer input, recorded customer product interaction with the GUI, stored customer information, history, other customer information deemed to be similar, online databases, or any additional information or factors that may be useful and stored in the customer profile.” The specification spells out different generic parameters that might be used, however the specification does not recite how the confidence level is determined. Further, the specification, para 0049, recites “Any algorithm used to determine similar customers or evaluate large databases may be used to determine any other factors as described above or combination of factors”. Therefore. Applicants remarks are found unpersuasive.
Further, while the specification is not to be read in to the claims, the claims are to be read in light of the specification. Examiner has reviewed Applicants claims and specification and has found only generic computing system (See Spec, Figures 1-2, and para 0023). Merely using a general purpose device to perform well-understood, routine, and conventional activities for customer service, has been held to not be an "inventive concept" as the general purpose device is being used for the very purpose that such devices are known to be used for, e.g. more efficient, faster, etc. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Therefore, Applicants remarks are found unpersuasive and Examiner maintains the 101 rejection with respect to these and all depending claims unless otherwise indicated.

Regarding 35 U.S.C. § 103 rejections. With respect to the prior art rejections and Applicants arguments, these arguments have been given due consideration but they are moot in view of the newly applied teachings of the Tynan reference as described above.
With respect to Applicants remarks, page 16, “Kaufman describes making routing decisions based on user feedback, the profiles of the user and representative are not updated to improve later predictions”. Examiner respectfully notes, Applicants specification does not recite “to improve later predictions”, let alone, “the profiles of the user and representative are updated to improve later predictions”. Therefore, these remarks are found unpersuasive.
With respect to Applicants remarks on Cunningham, the primary reference Tynan teaches intelligently and dynamically routing calls to Customer Service Representatives. Cunningham, which also talks about customer service to resolve a user’s issue, is relied on for issue prediction and confidence level, as explained in the above rejection. Further, Examiner notes Applicants own specification, para 0057-0058 merely mentions “confidence level” at a high level, with no specifics or details on how the system is determining the confidence level. Therefore, Applicants remarks are found unpersuasive.
	 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Venezia et al. US 2015/0147999 A1 – discussing system for predicative analysis of technical support issues. Embodiments of the present invention generally relate to a method and system for predictive analysis of technical issues in a technical support environment. In some embodiments, the method may include receiving information associated with a first technical support issue reported by a customer, associating at least one category with the first technical support issue based on an analysis of the received information and a history of system operation status data, and transmitting at least a portion of the information associated with the first technical support issue and the associated at least one category to an agent workstation
Chishti et al. US 2012/0051537 A1 – discussing precalculating caller-agent pairs according to a pattern matching algorithm (where, e.g., the pattern matching algorithm may generally operate to compare caller data of one or more callers with agent data of one or more agents and output scores or predictions for an outcome associated with sales, cost, customer satisfaction, or the like). Precalculating possible caller-agent pairs for a set of agents and a set of callers prior to having callers in queue (or agents in queue), i.e., before a routing decision needs to be made by the call routing center. Precalculated scores of potential caller-agent pairs can be stored in a look-up table and retrieved when a routing decision is made, e.g., as callers call into a contact center or callers are reached in an outbound call center. Using a look-up table of precalculated caller-agent pairs may reduce the execution time of a routing engine, e.g., accessing a look-up table may be faster than running caller data and agent data of available agents (and/or callers) through the pattern matching algorithm at the time of routing. In one aspect and example of the present invention, a computer implemented method for pre-processing caller-agent pairs in a call-center routing environment includes determining at least one agent data for each agent of a set of agents, determining at least one caller data for each caller of a set of callers, and determining a score for each possible caller-agent pair of the set of agents and the set of callers using the agent data and the caller data in a pattern matching algorithm. The scores for each possible caller-agent pair may then be stored, e.g., in a look-up table, for retrieval, where matching a caller of the set of callers to an agent of the set of agents is based on the previously determined or calculated scores. In one example, the set of agents is greater than the ... system can quickly compare the caller to agents in queue (or logged in) and use the previously calculated suitability scores or rankings to determine which agent the caller should be connected to. As described, the call routing center may be able to determine a caller-agent pair via a look-up table (or otherwise previously stored caller-agent data) in a shorter amount of time then running the caller data and available agent data through a pattern matching algorithm and/or computer model on the fly. Similarly, in an outbound call center, e.g., using a lead list, as a caller is reached the system looks-up the suitability scores as determined by the pattern matching algorithm or computer model and connects the caller based on the highest scoring caller-agent pair.
Natarajan et al. US 2013/0036062 A1 – discussing methods for improving customer service efficiency. After the training phase, the system gets deployed on the server and is ready to use by customer service representatives for troubleshooting. The customer service representative receives a call from the customer who is facing certain issues with the enterprise products or services. Customer service representative opens a new case in this system. Based on the initial inputs given by the customer and the symptom-issue knowledge model, the system identifies an ordered list of potential issues. The system has two modes including an expert mode and a novice mode. In the case of expert mode, the customer service representative can modify the ordered list of potential issues if he disagrees with the potential issues identified. In contrast, a new or trainee customer service representative who uses the tool in novice mode strictly follows the steps suggested by the system. The customer service representative pursues an issue to identify the underlying cause. The steps to arrive at the cause are optimized based on pre-calculated weights. The weights help in identifying which step to perform next. These steps preferably include a set of questions being asked to the customer or tests conducted to get more information about the problem customer is facing. These weights are calculated based on the maximum frequency of tests conducted and shortest path identified to arrive at the cause of this issue based on history. The above steps are iterated until the cause for the issue is identified. After the cause has been identified, the system conducts pre-scripted steps to identify the fault and resolve the same. If the customer service representative and system are unable to resolve the problem or the threshold for call escalation has been crossed, the particular call may get escalated to next level. The next level could be dispatching a technician to the site or call being handled by another an executive. Troubleshooting with Predictive Analytics Approach Predictive analytics has essentially grown from the data mining and statistical fields and uses proven techniques that analyze current and historical data to make predictions about.
Khouri et al. US 2015/0201078 A1 – discussing a call center and routing customers to agents.
Ilagan US 2012/0320903 A1 – discussing a customer to provide responses to approximately seven individual questions before an Interactive Voice Response system can adequately determine customer's intent and subsequently route customer's call to a representative best able to provide satisfactory support, so that Interactive Voice Response selection procedure can be eliminated and a number of questions required to fully determine the customer's intent can be significantly reduced when the information can be derived through multiple techniques prior to time that the customer initiates the call to a support representative, thus improving customer's experience and satisfaction by quickly directing the customer to an ideal representative and reducing costs associated with customer service by reducing average hold time and by increasing likelihood of providing first call resolution of customer's needs, and hence improving quality of customer service.
Gupta US 2006/0062374 A1 – discussing the profile related to the agents are updated with the customer feedback data, where the profile is selected for correlation with the customer parameters of received call based on the potential match, thus efficiently routing the call to automatically assign the call to the selected agent, and hence improving business processes.
Bala US 6798876 B1 – discussing Incoming call routing method for call center e.g. customer service help center, involves comparing caller and stored customer service representative profiles, and ranking representatives that can best meet the caller`s needs.
Lepore et al US 2012/0101873 A1 – discussing the customer's satisfactory experience is increased when an agent with a high skill level e.g. expertise, in an area that relates to information appropriate to the customer is selected to interact with the customer, thus enhancing ability to accurately assess the skill level of the agent.
Kumar et al. US 9,706,050 B2 – discussing routing users to customer agents
Stubiger et al. US 2002/0161600 A1 – discussing a technical support services offered to customers according to a menu of services available.
Sullivan et al. US 6,615,240 B1 – discussing A method for automated technical support in a computer network having a client machine, and at least one server from which live help is available. The method begins initiates a guided self-help session in response to entry by a user of a problem area and description.
Sullivan et al. US 6,999,990 B1 – discussing technical support; Figure 5, discloses a list of problems with windows the customer may be experiencing.
Fisher, Jr. US 8,271,402 B2 –discussing technical support agent and service platform.
Fisher, JR. US 10,025,604 B2 – discussing Fisher, Abstract.  Fisher, Figure 12, element 1200, discloses a client technical support interface, element 1208, discloses John (the agent) said: Thank you for contacting technical support. How can I help you today? Further, Fisher, Column 13, lines 66-67 and Column 14, lines 1-16, discloses when a recurring technical problem is identified, a problem identifier can be stored along with one or more criteria that defines the problem and one or more possible causes to the problem. 
Burgess et al. US 2014/0365255 A1 – discussing para 0034, discloses may display the home screen where the customer can initiate a support request 301. … Correspond to the probabilities that a particular category of customer is initiating a support request 301 that can be categorized as one involving: new account and product inquiries; existing account and product inquiries; account maintenance and support activities; or technical support. These probabilities are used to determine a list of the most likely reasons that the customer initiated the support request. Para 0038, discloses the support request 301 may be stored on the production server 102 as a database record that includes the customer's token, a support request identification number, the time of the support request 301, the status of the support request 301, the geographic or indoor location of the customer, or any other useful information. Burgess, para 0034, discloses to contact associates responsible for assisting customers with issues such as technical Support or lost debit or credit cards. The user-interface screens can also include a help function 224 available by selecting the question mark (“?”) shown in FIGS. 7-11. The help function 224 assists the customer by providing a brief explanation of the different data-entry fields on a user-interface screen. Other methods of assisting a customer may be provided through the help function 224. Such as directing the customer to a webpage or displaying a document that provides customers with useful information. One skilled in the art will appreciate that these examples of functions and user-interface Screens are not intended to be limiting, and the application may include other screens, functions, or information useful to the customer.
Scroggie et al. US 6,014,634 – discussing there may be other on-screen buttons available to the user, such as a "help" button. Figures 4 and 5 discloses a help button.
Abelow US 5,999,908 – discussing Figure 19, element 722, online communications to work with experts, consultants, etc. The CB-PD Module might have a "Help button" and the Customer would press it whenever there is a problem, suggestion or need that the Customer wants to report. The product would use its native recording capability, the CB-PD Module would use its recording capabilities, or the Customer would be instructed in one of the alternative recording options described below. Customer Initiated Interactions (CII) (interactive evaluations and suggestions, electronic suggestion pad, help button, etc.). Help or On-line Customer Support (OCS) (this button, icon or trigger enables the Customer to report problems on-line to a vendor; a variety of uses for an OCS button are possible, such as (1) Problem Reports (PR) inform product designers about Customer problems, (2) OCS Requests provide immediate notices to the Vendor's customer service staff about Customer problems, and (3) receiving interactive Customer Support on-line. This can create a set of comparative data that rapidly reveals what the Customers achieved compared to what experts are able to achieve in using the same product: For example, this might help surface the level of product simplicity, Customer support, and other assistance Customers might need to receive the full benefits from the product. In brief, the Customer issues an On-line Customer Support request (such as by pressing a help button) or command, or by an On-line Customer Support (OCS) button or command). If Help is requested, a menu is displayed 284 with the OCS Request feature as one choice 284. If On-line Customer Support (OCS) is requested then the user interface is more direct. Regardless of the steps involved, when the Customer selects this choice, a passive probe 291 reads the available product data 292 and writes the available information 292 about the Customer's current uses of the product and its configuration. On-Line customer support (includes Help Desks): In addition to a product vendor's built-in help, it is possible to have the CB-PD Module respond and point user help requests to two or more on-line help systems. This outcome could be configurable in this one area, or it could evolve as a dynamic relationship between the user and the respective help systems. For example, when the user requests help during product user the user could be directed by CB-PD Module interactions to the appropriate parts of two or more on-line help systems. Follow-up interactions would learn which help system the user prefers in that problem area, why, and which help system the user wants for future problems in that area. Over time, the user would receive that combination of help systems which proved most effective.
Miloslavsky US 5,970,065 – discussing emerging examples are telemarketing operations and technical support operations, among many others, which have grown apace with development and marketing of, for example, sophisticated computer equipment.
Bobowski US 9,392,114 B1 – discussing an organization's call center or plurality of call centers 102a, 102b, 102c may handle incoming telephone calls from customers, distributors of the organization's products, and the organization's employees in the field. The telephone calls may request technical support, installation support, product information, or assistance with presale or post-sale questions or problems.
Lee et al. US 7,707,149 B2 – discussing typically, the customer interaction module 220 begins with a phone call from the customer to the call center. The customer interaction module 220 allows the customer service representative (CSR) to maintain and log customer records for customers that call in for technical support, or customer service. 
Khouri 2015/0201078 A1 – discussing techniques are provided for receiving incoming work at an enterprise, obtaining social information for agents of the enterprise, comparing the social information obtained for the enterprise agents with information associated with the incoming work, and assigning the incoming work to a selected enterprise agent based upon at least one common feature included in the social information for the selected enterprise agent and the incoming work.
Homuth US 2003/0195753 A1 – discussing providing priority customer service for customers at times when wait times exceed a predetermined value.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA R NOVAK whose telephone number is (571)272-2524.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.R.N./Examiner, Art Unit 3629/SANGEETA BAHL/Primary Examiner, Art Unit 3629